1                                                                       FILED IN THE
                                                                    U.S. DISTRICT COURT
                                                              EASTERN DISTRICT OF WASHINGTON


2                                                             Aug 26, 2019
                                                                   SEAN F. MCAVOY, CLERK
3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     KIM SIMMONS,                            No. 4:19-cv-05040-SMJ
5
                             Plaintiff,      ORDER DISMISSING
6                                            DEFENDANT AECOM
                 v.
7
     AECOM, a foreign company; AECOM
8    MANAGEMENT SERVICES INC., a
     foreign corporation formerly known as
9    URS Federal Services; and WASTE
     TREATMENT COMPLETION
10   COMPANY LLC, a foreign limited
     liability company,
11
                             Defendants.
12

13         On August 15, 2019, the parties filed a stipulated dismissal of Defendant

14   AECOM, ECF No. 8. Consistent with the parties’ agreement and Federal Rule of

15   Civil Procedure 41(a), IT IS HEREBY ORDERED:

16         1.    The parties’ Joint Motion for Dismissal of Defendant AECOM, ECF

17               No. 8, is GRANTED.

18         2.    All claims against Defendant AECOM are DISMISSED WITHOUT

19               PREJUDICE, with all parties to bear their own costs and attorneys’

20               fees.




     ORDER DISMISSING DEFENDANT AECOM - 1
1          3.     The Clerk’s Office and the parties shall AMEND THE CASE

2                 CAPTION as follows:

3                       KIM SIMMONS,

4                                     Plaintiff,

5                              v.

6                       AECOM MANAGEMENT SERVICES INC., a foreign
                        corporation formerly known as URS Federal Services; and
7                       WASTE TREATMENT COMPLETION COMPANY LLC, a
                        foreign limited liability company,
8
                                      Defendants.
9
           IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and
10
     provide copies to all counsel.
11
           DATED this 26th day of August 2019.
12

13                      _________________________
                        SALVADOR MENDOZA, JR.
14                      United States District Judge

15

16

17

18

19

20



     ORDER DISMISSING DEFENDANT AECOM - 2
